DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-4, and claim 2 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 3-4 are indefinite because the claims are incomplete sentences. Accordingly it is unclear whether or how they are intended to be limited. In order to overcome the rejection, it is suggested that the claims be amended to replace the phrase “wherein the polynucleotide encoding a protein” with the phrase “wherein the polynucleotide encodes a protein”,  if that is the intended meaning.

Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1 because the promotion of the expression of the genes recited in claim 2 is an inherent outcome of practicing the method according to claim 1 – see Fig. 7A.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. Genome-wide analysis of maize NLP transcription factor family revealed the roles in nitrogen response. Plant Growth Regul. (2018) 84:95-105. Published online: 20 September 2017 in view of Yu et al. Overexpression of Arabidopsis NLP7 improves plant growth under both nitrogen-limiting and -sufficient conditions by enhancing nitrogen and carbon assimilation. Sci. Rep. 2016 Jun 13;6:27795 and Cao et al. Overexpression of the Maize ZmNLP6 and ZmNLP8 Can Complement the Arabidopsis Nitrate Regulatory Mutant nlp7 by Restoring Nitrate Signaling and Assimilation. Front. Plant Sci. 2017 Oct 5;8:1703.
Claim 1 is drawn to a method for promoting expression of a gene with a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 comprising a step of transferring the 
Claim 2 is drawn to the method according to claim 1, wherein the gene is one or more selected from a group of genes consisting of Zea mays nitrite reductase 1.1 (ZmNIRl.l) gene, Zea mays nitrite reductase 1.2 (ZmNIR1.2) gene, Zea mays nitrate reductase 1.2 (ZmNR1.2) gene, Zea mays glutamine synthetase (ZmGS) gene, Zea mays asparagine synthetase 1 (ZmASNl) gene and Zea mays asparagine synthetase 2 (ZmASN2) gene.
Claim 3 is drawn to a method for improving nitrogen assimilation in maize with a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 comprising a step of transferring the polynucleotide into a maize; wherein the polynucleotide encoding a protein having an amino acid sequence shown as SEQ ID NO: 2.
Claim 4 is drawn to a method for promoting elongation growth of maize root in deficient nitrogen environment with a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 comprising a step of transferring the polynucleotide into a maize; wherein the polynucleotide encoding a protein having an amino acid sequence shown as SEQ ID NO: 2.
Ge et al. teach that the NIN-LIKE PROTEIN (NLP) is a conserved plant-specific transcription factor family and has been shown in several plant species to be a key player in regulating nitrogen (N) response (abstract). Ge et al. identified nine maize NIN-LIKE protein (NLP) encoding genes, including the ZmNLP5 gene (page 98 Table 2). The ZmNLP5 gene corresponds to maize Gene ID  GRMZM2G042278, whose transcript inherently comprises a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 that encodes a protein having an amino acid sequence shown as SEQ ID NO: 2 (page 98 Table 2; see sequence alignment below; see also Transcript: GRMZM2G042278_T01 , downloaded 4/1/2021 from 
Ge et al. do not teach a method comprising a step of transferring a polynucleotide into maize.
Yu et al. teach a method comprising a step of transferring a polynucleotide encoding Arabidopsis NIN-LIKE PROTEIN 7 (AtNLP7) into Arabidopsis (page 10, Materials and Methods, Plant material). Yu et al. teach that overexpression of AtNLP7 in Arabidopsis increases plant biomass under both nitrogen-poor and –rich conditions with better-developed root system and reduced shoot/root ratio, enhances nitrogen assimilation and nitrate uptake, broadly regulates the expression of genes related to nitrogen utilization and signaling, and enhances photosynthesis rate and carbon assimilation (page 3 Figure 1, page 4 Figure 2, page 5 Figure 3, page 6 Figure 4, page 7 Figure 5). Yu et al. also teach that overexpression of AtNLP7 in tobacco (Nicotiana tabacum) improves plant growth and nitrogen use (page 8 Figure 6).
Cao et al. teach a method comprising a step of transferring a polynucleotide encoding the maize NIN-LIKE PROTEIN (NLP) ZmNLP6 or the maize NLP ZmNLP8 into the Arabidopsis 
Given the teachings of Ge et al. that N treatment upregulation of the expression level of maize NLP ZmNLP5 gene, a gene whose transcript inherently comprises a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 and encodes a protein having an amino acid sequence shown as SEQ ID NO: 2, suggests that ZmNLP5 is involved in the primary nitrogen response, given the teachings of Ge et al. that that ZmNLP5 may function similarly to the Arabidopsis NLP AtNPL7, which has been demonstrated to be a master regulator of nitrate sensing and signaling in Arabidopsis, given the teachings of Yu et al. that transferring a polynucleotide encoding Arabidopsis NLP7 (AtNLP7) into Arabidopsis and overexpressing AtNLP7 therein increases plant biomass under both nitrogen-poor and –rich conditions with better-developed root system and reduced shoot/root ratio, enhances nitrogen assimilation and nitrate uptake, broadly regulates the expression of genes related to nitrogen utilization and signaling, and enhances photosynthesis rate and carbon assimilation, given the teachings of Yu et al. that overexpression of AtNLP7 in tobacco (Nicotiana tabacum) also improves plant growth and nitrogen use, given the teachings of Cao et al. that nitrate assimilation and induction of nitrate-responsive genes in transgenic Arabidopsis mutant nlp7-4 were recovered to WT levels when ZmNLP6 and ZmNLP8 were overexpressed as a consequence of transferring a polynucleotide encoding the maize NLP ZmNLP6 or the maize NLP ZmNLP8 into the Arabidopsis nitrate regulatory gene mutant nlp7-4, indicating that ZmNLP6 and ZmNLP8 can replace the essential roles of the master nitrate regulatory gene AtNLP7 in nitrate signaling and metabolism, given the teachings of Cao et al. that the biomass and yield of these transgenic Arabidopsis lines also showed significant increase compared with WT and nlp7-4 mutant line in low nitrate conditions, indicating that ZmNLP6 and ZmNLP8 regulate nitrate signaling in transgenic Arabidopsis plants and may be potential candidates for improving nitrogen use efficiency of maize, and given the teachings of Cao et al. that assessing the role of other NLP members in promoting nitrogen use efficiency in maize is of interest in the near future, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transfer a polynucleotide having a nucleotide sequence shown as SEQ ID NO: 1 encoding a protein having an amino acid sequence shown as SEQ ID NO: 2 into maize. One skilled in the art would have been motivated to do so in order to realize in maize the type of agronomic benefits that are attained upon the overexpression of similar NLPs (AtNLP7, ZmNLP6, ZmNLP8) in other plant species, benefits such as increased plant biomass under both nitrogen-poor and –rich conditions with better-developed root system and reduced shoot/root ratio, enhanced nitrogen assimilation and nitrate uptake, broad regulates the expression of genes related to nitrogen utilization and signaling, and enhanced photosynthesis prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Sequence alignment between SEQ ID NO:2 and the amino acid sequence encoded by maize Gene ID  GRMZM2G042278:
RESULT 1
A0A1D6GZW1_MAIZE
ID   A0A1D6GZW1_MAIZE        Unreviewed;       755 AA.
AC   A0A1D6GZW1;
DT   30-NOV-2016, integrated into UniProtKB/TrEMBL.
DT   30-NOV-2016, sequence version 1.
DT   07-OCT-2020, entry version 26.
DE   SubName: Full=Protein NLP6 {ECO:0000313|EMBL:AQK68268.1};
GN   Name=100383982 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
GN   ORFNames=ZEAMMB73_Zm00001d015201 {ECO:0000313|EMBL:AQK68268.1};
OS   Zea mays (Maize).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD clade;
OC   Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae; Zea.
OX   NCBI_TaxID=4577 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
RN   [1] {ECO:0000313|EnsemblPlants:Zm00001d015201_P001}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
RX   PubMed=19965430; DOI=10.1126/science.1178534;
RA   Schnable P.S., Ware D., Fulton R.S., Stein J.C., Wei F., Pasternak S.,
RA   Liang C., Zhang J., Fulton L., Graves T.A., Minx P., Reily A.D.,
RA   Courtney L., Kruchowski S.S., Tomlinson C., Strong C., Delehaunty K.,
RA   Fronick C., Courtney B., Rock S.M., Belter E., Du F., Kim K., Abbott R.M.,
RA   Cotton M., Levy A., Marchetto P., Ochoa K., Jackson S.M., Gillam B.,
RA   Chen W., Yan L., Higginbotham J., Cardenas M., Waligorski J., Applebaum E.,
RA   Phelps L., Falcone J., Kanchi K., Thane T., Scimone A., Thane N., Henke J.,
RA   Wang T., Ruppert J., Shah N., Rotter K., Hodges J., Ingenthron E.,
RA   Cordes M., Kohlberg S., Sgro J., Delgado B., Mead K., Chinwalla A.,
RA   Leonard S., Crouse K., Collura K., Kudrna D., Currie J., He R.,
RA   Angelova A., Rajasekar S., Mueller T., Lomeli R., Scara G., Ko A.,
RA   Delaney K., Wissotski M., Lopez G., Campos D., Braidotti M., Ashley E.,

RA   Fan C., Sebastian A., Kramer M., Spiegel L., Nascimento L., Zutavern T.,
RA   Miller B., Ambroise C., Muller S., Spooner W., Narechania A., Ren L.,
RA   Wei S., Kumari S., Faga B., Levy M.J., McMahan L., Van Buren P.,
RA   Vaughn M.W., Ying K., Yeh C.-T., Emrich S.J., Jia Y., Kalyanaraman A.,
RA   Hsia A.-P., Barbazuk W.B., Baucom R.S., Brutnell T.P., Carpita N.C.,
RA   Chaparro C., Chia J.-M., Deragon J.-M., Estill J.C., Fu Y., Jeddeloh J.A.,
RA   Han Y., Lee H., Li P., Lisch D.R., Liu S., Liu Z., Nagel D.H., McCann M.C.,
RA   SanMiguel P., Myers A.M., Nettleton D., Nguyen J., Penning B.W.,
RA   Ponnala L., Schneider K.L., Schwartz D.C., Sharma A., Soderlund C.,
RA   Springer N.M., Sun Q., Wang H., Waterman M., Westerman R., Wolfgruber T.K.,
RA   Yang L., Yu Y., Zhang L., Zhou S., Zhu Q., Bennetzen J.L., Dawe R.K.,
RA   Jiang J., Jiang N., Presting G.G., Wessler S.R., Aluru S.,
RA   Martienssen R.A., Clifton S.W., McCombie W.R., Wing R.A., Wilson R.K.;
RT   "The B73 maize genome: complexity, diversity, and dynamics.";
RL   Science 326:1112-1115(2009).
RN   [2] {ECO:0000313|EMBL:AQK68268.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Seedling {ECO:0000313|EMBL:AQK68268.1};
RG   Maize Genome Sequencing Project;
RA   Ware D.;
RT   "Update maize B73 reference genome by single molecule sequencing
RT   technologies.";
RL   Submitted (DEC-2015) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EnsemblPlants:Zm00001d015201_P001}
RP   IDENTIFICATION.
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d015201_P001};
RG   EnsemblPlants;
RL   Submitted (MAY-2017) to UniProtKB.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM000781; AQK68268.1; -; Genomic_DNA.
DR   RefSeq; XP_008644135.1; XM_008645913.1.
DR   STRING; 4577.GRMZM2G042278_P01; -.
DR   EnsemblPlants; Zm00001d015201_T001; Zm00001d015201_P001; Zm00001d015201.
DR   GeneID; 100383982; -.
DR   Gramene; Zm00001d015201_T001; Zm00001d015201_P001; Zm00001d015201.
DR   KEGG; zma:100383982; -.
DR   eggNOG; ENOG502QQ6H; Eukaryota.
DR   OMA; VMESVNC; -.
DR   OrthoDB; 255222at2759; -.
DR   Proteomes; UP000007305; Chromosome 5.
DR   ExpressionAtlas; A0A1D6GZW1; baseline and differential.
DR   Gene3D; 3.30.450.40; -; 1.
DR   InterPro; IPR029016; GAF-like_dom_sf.
DR   InterPro; IPR000270; PB1_dom.
DR   InterPro; IPR003035; RWP-RK_dom.
DR   Pfam; PF00564; PB1; 1.
DR   Pfam; PF02042; RWP-RK; 1.

DR   PROSITE; PS51745; PB1; 1.
DR   PROSITE; PS51519; RWP_RK; 1.
PE   4: Predicted;
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242};
KW   Reference proteome {ECO:0000313|Proteomes:UP000007305}.
FT   DOMAIN          494..578
FT                   /note="RWP-RK"
FT                   /evidence="ECO:0000259|PROSITE:PS51519"
FT   DOMAIN          650..743
FT                   /note="PB1"
FT                   /evidence="ECO:0000259|PROSITE:PS51745"
FT   REGION          483..510
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   755 AA;  79542 MW;  F0EFE4E61213554D CRC64;

  Query Match             100.0%;  Score 3948;  DB 61;  Length 755;
  Best Local Similarity   100.0%;  
  Matches  755;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDGVLQRFDVDLLLDGHGHGDDSLCGSERRSASGGGAQDKAGIDGAVKERIARALRIYKD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDGVLQRFDVDLLLDGHGHGDDSLCGSERRSASGGGAQDKAGIDGAVKERIARALRIYKD 60

Qy         61 AAGLDGGALVQVWAPARDGGRRVLATRGQPFVLPPPRCHRLFQYRTVSLAHAFPVGGAAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAGLDGGALVQVWAPARDGGRRVLATRGQPFVLPPPRCHRLFQYRTVSLAHAFPVGGAAV 120

Qy        121 PGERGLPGRVFDAGEPEWTPNVQYYGTGEYARISYALIYDIQAALALPILDPATGACLAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PGERGLPGRVFDAGEPEWTPNVQYYGTGEYARISYALIYDIQAALALPILDPATGACLAV 180

Qy        181 LELVTTSPRLHFAADVDRLSEALQAVALRGSEICRRPAPEACNDDGAAAQVAMSEVADIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LELVTTSPRLHFAADVDRLSEALQAVALRGSEICRRPAPEACNDDGAAAQVAMSEVADIL 240

Qy        241 NQVGEAHKLPLAQAWTRCRRCSTDTEHASLTAAGAPFYLTGADPNPNLLGFHEACVEHHL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NQVGEAHKLPLAQAWTRCRRCSTDTEHASLTAAGAPFYLTGADPNPNLLGFHEACVEHHL 300

Qy        301 RLRSGRGGLVEEAAAARRPLFCADVTKYSMDAYPLAHHARFCELSGCLAVCARLRRGGDE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RLRSGRGGLVEEAAAARRPLFCADVTKYSMDAYPLAHHARFCELSGCLAVCARLRRGGDE 360


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SMDTDGGGGAGWDECVLEFFLPPDCRDGAAQKAAAGAVAATIMERSGGGGLKAVVISGLQ 420

Qy        421 DLVFDIAADGECVLRPDPVAMADDVPQLELNGHGGDEWDSDEEGLHLVVAMGTTTTDIEA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLVFDIAADGECVLRPDPVAMADDVPQLELNGHGGDEWDSDEEGLHLVVAMGTTTTDIEA 480

Qy        481 SKMHHDEHHGGEDPRSQVGKKAAKRKGEKTVSLEELQRYFSGSLKDAAKSLGVCPTTMKR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SKMHHDEHHGGEDPRSQVGKKAAKRKGEKTVSLEELQRYFSGSLKDAAKSLGVCPTTMKR 540

Qy        541 ICRQHGISRWPFRKLAKANRSLDKIKRVFESVQGSSQAMAAAPAPPPAAAAASYSQQAPA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ICRQHGISRWPFRKLAKANRSLDKIKRVFESVQGSSQAMAAAPAPPPAAAAASYSQQAPA 600

Qy        601 VAAAPRAPALSPCLSSAPRVASSQASCQAPPPPLKEAAWHKPLRGGDASVVTVKASYRGD 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 VAAAPRAPALSPCLSSAPRVASSQASCQAPPPPLKEAAWHKPLRGGDASVVTVKASYRGD 660

Qy        661 IVRFRVPSSAGVATVKGEVAMRLGLAPGEFDVKYLDDDNEWVLLSCDADFQECLDVIPAL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 IVRFRVPSSAGVATVKGEVAMRLGLAPGEFDVKYLDDDNEWVLLSCDADFQECLDVIPAL 720

Qy        721 SGASASSGSGTAQPVVRLMVHEVAEVHGSSCGSSD 755
              |||||||||||||||||||||||||||||||||||
Db        721 SGASASSGSGTAQPVVRLMVHEVAEVHGSSCGSSD 755


Duplicate Claim Warning
Applicant is advised that should claim 1 be found allowable, claims 3-4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662